BISTLINE, Justice,
dissenting.
The majority declines to give insight into its implicit holding that the appellants were not indigent. Rather, the majority merely assures the reader that it has “reviewed the facts and circumstances of the present case in some detail,” and can find no abuse of discretion on the part of the district court. Just what might amount to indigency in the eyes of the majority is difficult to imagine.
At the time of the filing of their financial statement, the appellants’ expenses exceeded their income — received in the form of Sue Ernst’s public assistance — by $275.25. Presumably the majority saw no potential there to defray the transcript expenses. More likely, the majority focused as did the district court on the equity value of the appellants’ property. It is true enough that if the appellants were able to sell everything they owned at assessed value — a problematic feat at best — they could just cover the expenses. But the majority’s own authority states that one need not be absolutely destitute or totally impoverished to qualify as indigent. Ante, p. 636.
The comprehensive assessment of the appellants’ circumstances mandated by I.C. § 19-854 and by the case law cited by the majority ought to have resulted in a finding of indigency. For the appellants to pour all of their resources into covering the transcript expenses would leave them and their children without transportation or financial resources to cover their legal and living expenses, much less the $2,000 fine they face should their convictions be affirmed. The appellants may not be absolutely destitute now, but they certainly will be once subjected to the procedure advocated by the majority.
The meaning of “indigency” qua medical indigency recently has been addressed by this Court in Idaho Falls Consolidated Hospitals, Inc. v. Board of Commissioners, 109 Idaho 881, 712 P.2d 582 (Sup.Ct.1985). There, a married couple in possession of two vehicles worth $300, some $2,109.62 in cash, and a homestead valued at $17,905 faced unpaid bills of $5,699.25, as well as future medical expenses. Id. at 583. There this Court found the property to be unavailable for purposes of the medical indigency statute, I.C. § 31-3502(1). Id. at 584. This Court held that the couple was medically indigent as a mat*937ter of law. Id. at 585. Perhaps that couple faced more difficult financial circumstances than the instant appellants. However, I cannot exclude the possibility of inconsistent answers to the same question, albeit a question asked in varying contexts.
I respectfully dissent.